Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 3.1 CR ACQUISITION CORP. AMENDED AND RESTATED CERTIFICATE OF INCORPORATION Pursuant to Sections 228, 242 and 245 of the Delaware General Corporation Law CR Acquisition Corp. (the Corporation), a corporation organized and existing under the General Corporation Law of the State of Delaware (the DGCL), does hereby certify as follows: 1. The name of the Corporation is CR Acquisition Corp. 2. The Corporations Certificate of Incorporation was filed in the office of the Secretary of State of the State of Delaware on February 21, 2008. 3. This Amended and Restated Certificate of Incorporation restates and amends in its entirety the Certificate of Incorporation of the Corporation. 4. This Amended and Restated Certificate of Incorporation was duly adopted by the Board of Directors of the Corporation and by the stockholders of the Corporation in accordance with Sections 228, 242 and 245 of the DGCL. 5. The text of the Certificate of Incorporation of the Corporation is hereby amended and restated to read in full as follows: FIRST : The name of the corporation is CR Acquisition Corp. (the  Corporation ). SECOND : The address of the Corporations registered office in the State of Delaware is 615 S. DuPont Highway, City of Dover. County of Kent. The name of the Corporations registered agent at such address is National Corporate Research, Ltd. THIRD : Subject to Article SIXTH, the purpose of the Corporation is to engage in any lawful act or activity for which a corporation may be organized under the General Corporation Law of the State of Delaware as set forth in Title 8 of the Delaware Code (the DGCL ); provided, however, that in the event a Business Combination (as defined below) is not consummated prior to the termination of the Corporations existence on the Termination Date (as defined below), as such date may be extended pursuant to Paragraph (C) of Article SIXTH, then, on or after such termination of the Corporations existence, the purposes of the Corporation shall automatically, with no action required by the Board of Directors or the stockholders of the Corporation, be limited to effecting and implementing the dissolution and liquidation of the Corporation and the taking of any other actions expressly required to be taken herein, and the Corporations powers shall thereupon be limited to those set forth in Section 278 of the DGCL and as otherwise may be necessary to implement the limited purposes of the Corporation as provided herein. This Article THIRD may not be amended without the affirmative vote of all of the IPO Shares (as defined below) cast at a meeting of stockholders of the Corporation. FOURTH : (A) Authorized Capital Stock . The total number of shares of stock which the Corporation shall have authority to issue is Seventy Six Million (76,000,000) shares of capital stock, consisting of (i) Seventy Five Million (75,000,000) shares of common stock, par value $0.0001 per share (the  Common Stock ), and (ii) One Million (1,000,000) shares of preferred stock, par value $0.0001 per share (the  Preferred Stock ). (B) Preferred Stock . The Board of Directors of the Corporation is hereby expressly authorized to provide for the issuance of all or any shares of the Preferred Stock in one or more classes or series, and to fix for each such class or series such voting powers, full or limited, or no voting powers, and such designations, preferences and relative, participating, optional or other special rights and such qualifications, limitations or restrictions thereof, as shall be stated and expressed in the resolution or resolutions adopted by the Board of Directors providing for the issuance of such class or series, including, without limitation, the authority to provide that any such class or series may be (i) subject to redemption at such time or times and at such price or prices; (ii) entitled to receive dividends (which may be cumulative or non-cumulative) at such rates, on such conditions, and at such times, and payable in preference to, or in such relation to, the dividends payable on any other class or classes or any other series; (iii) entitled to such rights upon the dissolution of, or upon any distribution of the assets of, the Corporation; or (iv) convertible into, or exchangeable for, shares of any other class or classes of stock, or of any other series of the same or any other class or classes of stock, of the Corporation at such price or prices or at such rates of exchange and with such adjustments; all as may be stated in such resolution or resolutions. (C) Common Stock . Except as otherwise required by law or as otherwise provided in any certificate of designation for any series of Preferred Stock, the holders of Common Stock shall exclusively possess all voting power and each share of Common Stock shall be entitled to one vote. FIFTH : The Corporations existence shall terminate on [
